Name: Commission Regulation (EEC) No 3078/90 of 24 October 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10 . 90 Official Journal of the European Communities No L 295/ 15 COMMISSION REGULATION (EEC) No 3078/90 of 24 October 1990 on the supply of various consignments of cereals as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 5 433,6 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3 OJ No L 136, 26. 5. 1987, p. 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . No L 295/ 16 Official Journal of the European Communities 26. 10. 90 ANNEX LOTS A  B  C  D  E 1 . Operation Nos ('): 335  339/90 2. Programme : 1990 3. Recipient (M): UNRWA Headquaters, Vienna International Centre, PO Box 700, A-1400 Vienna 4. Representative of the recipient (*) :  Lots A, B and C : Latakia Port : UNRWA Field Supply and Transport Officer, SAR, PO Box 4313, Damascus, Syrian Arab Republic  Lots D and E : Ashdod Port : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5. Place or country of destination : A : Lebanon ; B : Syria ; C : Jordan ; D and E : Israel 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) ( 10) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 2 014 tonnes (4 833,6 tonnes of cereals) 9. Number of lots : five (A : 346 tonnes ; B : 145 tonnes ; C : 248 tonnes ; D : 612 tonnes ; E : 663 tonnes) 10. Packaging and marking (4) Q ( ®) 0 : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (II.B.1 (c)) Marking on the bags in letters at least 5 cm high :  A : 'ACTION No 337/90 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / LATAKIA FOR LEBANON'  B : 'ACTION No 338/90 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / LATAKIA '  C : 'ACTION No 339/90 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / AQABA '  D : 'ACTION No 335/90 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / ASHDOD '  E : 'ACTION No 336/90 / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA TO PALESTINE REFUGEES / ASHDOD ' 11 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing-landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A, B and C : Latakia ; D and E : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 11 .  10. 12. 1990 18. Deadline for the supply : 24. 12. 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 13. 11 . 1990 26. 10. 90 Official Journal of the European Communities No L 295/ 17 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 11 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  24. 12. 1990 (c) deadline for the supply : 15. 1 . 1991 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 30. 10. 1990 fixed by Commission Regulation (EEC) No 2807/90 (OJ No L 268, 29. 9 . 1990, p. 21 ) No L 295/18 Official Journal of the European Communities 26. 10 . 90 LOTS F and G 1 . Operation Nos ('): 716/90 and 721 /90 2. Programme : 1989 3. Recipient (") : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-121 1 Geneve 19 ; telex 22555 LRCS CH, tel . 734 55 80, telefax 733-0395 4. Representative of the recipient 0 :  F : Croix Rouge Rwandaise, BP 425 Kigali ; tel. 3302/4402/S088, telex 22663 CRR RW  G : Croix Rouge Burkinabe, BP 340, Ouagadougou ; tel. 30 08 77, telex LSCR 5438 BF Ougadougou 5. Place or country of destination : F : Rwanda ; G : Burkina Faso 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of die goods ('): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.10) 8 . Total quantity : 250 tonnes (600 tonnes of cereals) 9 . Number of lots : two (F : 50 tonnes ; G : 200 tonnes) 10 . Packaging and marking (4): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (II.B.1 (c); Lot F (7) (12) Marking on the bags in letters at least 5 cm high :  F : 'ACTION N" 716/90 / a red cross / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE, LICROSS / POUR DISTRIBUTION GRATUITE / NYAMIRAMBO / RWANDA'  G : 'ACTION N ° 721 /90 / a red cross / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / OUAGADOUGOU* 1 1 . Method of mobilization : Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing  16. Address of the warehouse and, if appropriate, port of landing :  F : Entrepot de la Croix Rouge, Nyamirambo  G : EntrepÃ ´t de la Croix Rouge, Zone du Bois secteur 13, Ouagadougou 17. Period for making the goods available at the port of shipment : 25 . 11 .  10. 12. 1990 18 . Deadline for the supply : 31 . 1 . 1991 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of die period allowed for submission of tenders : 13 . 11 . 1990, at 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 11 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 9  24. 12. 1990 (c) deadline for the supply : 15. 2. 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B-1049 Bruxelles ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 30. 10. 1990 fixed by Commission Regulation (EEC) No 2680/90 (OJ No L 268 , 29 . 9 . 1990, p. 21 ) 26. 10 . 90 Official Journal of the European Communities No L 295/ 19 Notes ; (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the succesful tenderer : see list published in OJ No C 227, 7. 9 . 1985. p. 4. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. The sucessful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate (lots, A, B, C, D, and E),  fumigation certificate (lots F and G). (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) Placed in 20-foot containers. (') Lots D and E : Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 50 containers are to be shipped on any vessel . (9) The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod / Latakia / Aqaba, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. (10) Lots A, B and C : the phytosanitary and origin certificates must be signed and stamped by the Syrian Consulate. This should include a mention that all consular charges have been paid. (") The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (,2) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area . The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient.  Should containers be used on an LCL/LCL or FCL/LCL basis, all the cost of unloading and transport from the under hook stage up to the designated destuffing area via, if any transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient.